Citation Nr: 1103024	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  04-19 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for the 
service-connected residuals of a low back injury with 
degenerative changes with degenerative changes.  

2.  Entitlement to a separate rating for neurological impairment 
of the right lower extremity.  

3.  Entitlement to a separate rating for neurological impairment 
of the left lower extremity.  

4.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to November 
1985.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the RO.  

During the course of his appeal, the Veteran was afforded a 
hearing at the Board before the undersigned Veterans Law Judge in 
August 2006.  

In October 2006 and March 2009, the Board remanded the case to 
the RO via the Appeals Management Center (AMC), in Washington, 
D.C.  The purpose of these remands was to undertake additional 
procedural and evidentiary development.  

All of the actions previously sought by the Board through its 
prior development requests appear to have been substantially 
completed as directed, and it is of note that the Veteran does 
not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); 
Dyment v. West, 13 Vet. App. 141 (1999).  

VA's duty to assist is met; thus, it is not prejudicial for the 
Board to proceed with appellate review.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

Of preliminary importance, the current Diagnostic Codes for 
rating disabilities of the spine provide for the assignment of 
separate ratings for associated objective neurologic 
abnormalities.  As will be discussed, the Veteran is reported to 
suffer from neurologic abnormality in his lower extremities.  

Therefore, the initial rating for the neurological impairment of 
the right lower extremity and the initial rating for the 
neurological impairment of the left lower extremity is now 
construed to be part of the appeal for a higher rating for the 
service-connected low back disability.  

Further, the record also is found to reasonably raise the 
question of whether the Veteran is unemployable due his service-
connected low back disability.  Hence, a claim for a TDIU rating 
has been listed on the title page.  

The matters of separate compensable ratings for claimed 
neurological impairment of the right lower and left lower 
extremities as due to the service-connected low back disability 
and the claim for increased compensation basis of a TDIU rating 
are being remanded to the RO.  VA will notify the Veteran if 
further action is required on his part.  


FINDING OF FACT

The service-connected residuals of a low back injury with 
degenerative changes are shown to be productive of functional 
loss due to pain, weakness and fatigability that are not shown to 
be manifested by more than severe limitation of motion of the 
lumbar spine or limitation of forward flexion of the 
thoracolumbar spine to less than 30 degrees or favorable 
ankylosis even during flare ups; neither unfavorable ankylosis of 
the spine nor intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months is demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 40 
percent for the service-connected residuals of a low back injury 
with degenerative changes have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5286, 5289, 5292, 5293 (2003); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.59, 4.71a including DCs 5235 to 5243 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
evidence or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in January 2003, April 
2004, October 2006, April 2009, and October 2009.  

In the October 2006, April 2009 and October 2009 letters, the 
Veteran was notified of VA's practices in assigning disability 
evaluations and effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claim was readjudicated in August 2010.  As this course of 
action has corrected any initial notice errors, there is no 
prejudice to the Veteran.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  

The RO has either obtained, or made sufficient efforts to obtain, 
records corresponding to all treatment described by the Veteran.  
Specifically, the Veteran has been afforded multiple VA 
examinations to address the nature and severity of his service-
connected disability.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

Hence, the Board is satisfied that all reasonable efforts to 
develop the record have been made with respect to the claim.  

As discussed, the Veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was an active participant in the claims process, 
identifying pertinent medical evidence and submitting evidence.  

Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any defect 
in the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the Veteran.  

Therefore, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 (2010); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss.  DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995).  This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," such as 
during prolonged use.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 
4.59.  

The rule against pyramiding, as set forth in 38 C.F.R. § 4.14, 
states that the evaluation of the same disability under various 
diagnoses is to avoided.  Disability from injuries to the 
muscles, nerves, and joints of an extremity may overlap to a 
great extent, so that special rules are included in the 
appropriate bodily system for their evaluation.  Id.  Both the 
use of manifestations not resulting from service- connected 
disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  Id.  

Where there is separate and distinct symptomatology of a single 
condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping with 
symptomatology of another condition, it may not receive a 
separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 
6 Vet. App. 259 (1994).  

The Board notes that the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

One diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any change 
in diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

Where law or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran applies, absent Congressional or Secretarial intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991).  

In addition, the General Counsel of VA has held that where a law 
or regulation changes during the pendency of a claim for a higher 
rating, the Board must first determine whether the revised 
version is more favorable to the Veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new versions of 
the regulation.  

If the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) 
(West 2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and subsequent to 
the regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As such, 
VA must generally consider the claim pursuant to both versions 
during the course of an appeal.  See VAOPGCPREC 3- 2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

The Under Secretary for Benefits or the Director, Compensation 
and Pension Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent period of hospitalizations as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2010).  


Specific Rating Criteria

Normal ranges of motion of the thoracolumbar spine are to 30 
degrees in extension, to 90 degrees in flexion, to 30 degrees in 
lateral flexion, and to 30 degrees in rotation.  38 C.F.R. § 
4.71, Plate V (2010).  

Under the criteria in effect prior to September 26, 2003, 
potentially applicable diagnostic codes for rating 
musculoskeletal lumbar spine disabilities are as follows:

DC 5286, in effect prior to September 23, 2003, provides:

Spine, complete bony fixation (ankylosis) of:

100%	Unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type);  

60%	Favorable angle.  

See 38 C.F.R. § 4.71a, DC 5286 (2003).  

DC 5289, in effect prior to September 26, 2003, provides:

Spine, ankylosis of, lumbar:

50%	 Unfavorable;

40%	Favorable.

See 38 C.F.R. § 4.71a, DC 5289 (2003).  

DC 5292, in effect prior to September 26, 2003, provides:

40%	Severe limitation of motion for the lumbar spine.   

See 38 C.F.R. § 4.71a, DC 5292 (2003).  

DC 5293, in effect prior to September 23, 2003, provides:

Intervertebral disc syndrome: Evaluate intervertebral disc 
syndrome (pre-operatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months or by 
combining under §4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with evaluations 
for all other disabilities, whichever method results in the 
higher evaluation.  

60%	With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months;  

40%	With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  

Note (2): When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.  

Note (3): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  

See 38 C.F.R. § 4.71a, DC 5293 (2003).  

DC 5295, in effect prior to September 23, 2003, provides:

Lumbosacral strain:

40%	Severe, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

See 38 C.F.R. § 4.71a, DC 5295 (2003).  

Effective on September 23, 2002, VA amended the rating schedule 
for evaluating intervertebral disc syndrome set out in DC 5293.  
67 Fed. Reg. 54345-54349 (2002); now codified at 38 C.F.R. § 
4.71a.  

Effective on September 26, 2003, additional substantive changes 
were made to the criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  

These later revisions provide a general new rating formula 
encompassing such disabling symptoms as pain, ankylosis, 
limitation of motion, muscle spasm, and tenderness.  
Additionally, associated neurological abnormalities (e.g., bowel 
or bladder impairment) are now for evaluation separately.  These 
changes are listed under DCs 5235-5243.  

The new General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, provides:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease

100%	Unfavorable ankylosis of the entire spine;  

50%	Unfavorable ankylosis of the entire thoracolumbar spine;  

40%	Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habits, neurologic disease, or other factors 
not the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest 
five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

5235 Vertebral fracture or dislocation, 5236 Sacroiliac injury 
and weakness, 5237 Lumbosacral or cervical strain, 5238 Spinal 
stenosis, 5239 Spondylolisthesis or segmental instability, 5240 
Ankylosing spondylitis, 5241 Spinal fusion, 5242, Degenerative 
arthritis of the spine (see also diagnostic code 5003)

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under §4.25.  

60%	With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months;  

40%	With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  

Note (1): For purposes of evaluations under diagnostic code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method results 
in a higher evaluation for that segment.  

See 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).  


Standard of Review

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran asserts that a higher rating for his service-
connected residuals of a low back disability is warranted due to 
an increase in the severity of his symptomatology.   

Notably, during his recent hearing, the Veteran testified that he 
was experiencing symptoms of severe pain radiating from the low 
back into the right hip and leg, immobility, weakness, cramping, 
fatigue and muscle spasms in the low back that required the use 
of prescribed medications, implementation of physical therapy and 
necessitated 48 hours of bed rest.   

Historically, the Board notes that the Veteran was granted 
service connection for the residuals of a low back injury with 
degenerative changes in November 2001, and assigned a 40 percent 
rating, effective beginning on March 28, 2000.  Additionally, he 
was denied service connection for erectile dysfunction and 
entitlement to a TDIU rating in a February 2005 RO rating 
decision.  

The VA and private treatment records, dated from 2003 to 2008, 
reflected diagnoses of minimal scoliosis and early degenerative 
osteoarthritis of L5 to S1; right lumbar radiculopathy; low back 
pain; muscle spasm; ligament sprain; lumbar strain; mild 
degenerative changes of the lumbar spine; chronic low back pain 
secondary to rotary scoliosis; deconditioned lumbar paraspinals; 
sacroiliac alignment dysfunction; dextroscoliosis and 
straightening of lordosis; slight posterior narrowing at the L5 
to S1 intervertebral disc space; right L5 hypomobility with 
descended rotated sacrum; chronic low back pain with 
exacerbation; increased frequency urination/nocturia attributed 
to an enlarged prostate; minimal scoliosis with convexity to the 
right; slight narrowing of the L5 to S1 intervertebral disc space 
with small marginal spurs; early degenerative osteoarthritis; and 
moderate disc degeneration at the L5 to S1 level and a broad-
based disc bulge abutting the thecal sac and the emerging roots, 
with no extruded fragment, with Modic type I endplate changes 
noted at the L5 to S1 level.  

The Veteran underwent a VA spine examination in February 2003 
when he reported having a lower back injury in 1984 and diagnoses 
of lordosis, sciatica, scoliosis and narrowing of L5 to S1.  He 
reported being disabled and unable to work since 2000.  He 
complained of having chronic, persistent lower back pain, 
accompanied by sudden flare-ups of sciatica with sharp pain 
radiating down the right leg.  He occasionally changed his gait 
and avoided activities that aggravated his condition, was unable 
to stand for any length of time without cramping of the back, was 
unable to drive, and had pain that was constant, daily and 
radiated to other parts of the body, including to his right knee.  
He denied being treated with bed rest, but was currently 
unemployed and disabled due to his disability.  

On examination, the examiner observed normal posture and gait, 
and noted no radiation on movement, muscle spasm or tenderness.  
The examiner noted positive straight leg testing on the left; 
full extension causing pain, localized to the L5 region of the 
back with both the right and left legs; signs of radiculopathy 
with the left lower extremity; and positive radiation and pain 
into the right lower extremity.  

The range of motion testing revealed findings of flexion limited 
to 45 degrees with pain, extension limited to 20 degrees with 
pain, and right and left lateral motion and right and left 
rotation to 20 degrees with pain.  The examiner noted that the 
Veteran tested positive for pain, fatigue, and lack of endurance 
under the DeLuca criteria, but indicated that there was no 
ankylosis present.  

On neurological testing, the Veteran's lower extremities revealed 
normal sensory and motor function, and reflexes of the right 
knee, right ankle, left knee and left ankle to 1+, respectively.  
The Veteran was diagnosed with residuals of low back injury with 
degenerative changes.  

The Veteran underwent a VA spine examination in January 2004 and 
complained of sciatica, lordosis and sacroiliac joint pain for 21 
years, often occurring 24 hours a day, lasting for 24 hours, and 
traveling down the left leg to the knee.  He characterized his 
pain feeling like the spine was rubbing together, bone to bone, 
and radiating down his right leg to his knee.  He denied being 
able to carry out simple tasks like washing dishes or standing 
for prolonged periods of time.  Notably, he had been prescribed 
bed rest as the occasion required by an Army physician.  He was 
placed on bed rest for 96 hours in 1984.  He also had lost thirty 
months from work due to his back disability.  

On examination, the Veteran had normal posture and gait, with 
some pain with walking.  The examiner observed present radiation 
of pain on movement, muscle spasm, tenderness and positive 
straight leg test, bilaterally.  

The Veteran's range of motion testing revealed flexion was 
limited to 10 degrees with pain, extension to 10 degrees with 
pain, right rotation to 0 degrees with pain, left rotation to 0 
degrees with pain, right lateral flexion to 0 degrees with pain, 
and left lateral flexion to 0 degrees with pain.  

The examiner noted no ankylosis, intervertebral disc syndrome or 
bowel or bladder dysfunction was present; however, there was 
erectile dysfunction.  

On neurological testing, motor function and sensation were 
normal, and right knee, right ankle, left knee, and left ankle 
had reflexes of 1+.  The Veteran was diagnosed with the residuals 
of low back injury with degenerative changes.  

At a VA spine examination in July 2008, the Veteran reported 
experiencing constant, worsening pain in the lumbar spine, which 
caused him to be incapacitated once a week, and made it difficult 
to stand for long periods of time.  He denied surgery to the 
back, but claimed that he could feel bulging disc at L4 to L5 and 
experienced a marked limitation of motion due to his constant 
symptoms.  

The examiner noted that the Veteran had a recent MRI scan of the 
lumbar spine, in February 2008, which showed disc degeneration at 
L5 to S1 with Modic type 1 changes and broad-based disc bulge 
abutting but not compressing the emerging roots in the thecal 
sac, and revealed a minimal bulge at L4 to L5.  The examiner 
observed normal gait without need of any assistive device.  

An examination of the lumbar spine showed findings of marked 
reduction of forward flexion to 30 degrees limited by pain, 
extension to 10 degrees limited by pain, lateral bending to 40 
degrees in both directions with pain, and rotation to 30 degrees 
in both directions with pain.  

An examination of the lower extremities indicated that the deep 
tendon reflexes were normal, and there was an apparent decreased 
area of sensation in the right lateral lower leg, encompassing 
approximately 3.0cm by 8.0cm in size.  The examiner noted that 
the Veteran was unemployed and remarked that there was no effect 
on routine daily activities.  

Most recently, the Veteran underwent a VA spine examination in 
November 2009 and described his symptoms as severe and getting 
progressively worse.  He had been prescribed Tramadol and had 
used a back brace, TENS unit, and physical therapy to treat his 
spine disability.  He denied a history of hospitalization, 
surgery, neoplasm or urinary incontinence, but experienced weekly 
flare-ups, lasting for 1 to 2 days, that prevented him from being 
able to walk.  

Further, the VA examiner noted the presence of urinary urgency, 
urinary frequency, nocturia, obstipation, erectile dysfunction, 
numbness, paresthesias, leg and foot weakness, falls, 
unsteadiness, and right leg pain and numbness.  The examiner 
noted the presence of incapacitating episodes of spine disease, 
which lasted for a few hours.  The Veteran was unable to walk for 
more than a few yards and required the use of corrective shoes 
and a cane.  

An examination of the spine included observations of normal 
posture and head position that were symmetrical in appearance and 
abnormal gait.  The physician noted there was no gibbus, 
kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, 
reverse lordosis or thoracolumbar spine ankylosis present, nor 
was there spasm, atrophy, guarding, pain with motion, tenderness 
or weakness of the thoracic sacrospinalis.  

The range of motion testing of the thoracolumbar spine included 
flexion from 20 degrees, extension to 0 degrees, and bilateral 
lateral flexion and rotation to 0 degrees with objective evidence 
of pain on active range of motion, and evidence of pain following 
repetitive motion.  

The Veteran was unable to finish the examination, including 
performing three repetitions of range of motion due to pain.  The 
examiner indicated that Lasegue's sign was positive on both 
sides.  

A diagnostic imaging study revealed findings of bilateral 
obliteration, severe degenerative joint disease in the L5 to S1, 
disc degeneration at L5 to S1 with Modic type I changes and broad 
based disc bulge abutting, but not compressing the emerging roots 
in the thecal sac, and minimal bulge at the L4 to L5 level.  
 
The examiner noted that a vertebral fracture was not claimed, but 
that there were incapacitating episodes due to intervertebral 
disc syndrome.  The Veteran was unemployed and had been so for 
less than 1 year after reporting that he could not work as a 
truck driver due to his back and right knee pain.  

The Veteran was diagnosed with degenerative joint disease L5 to 
S1, and mild degenerative joint disease L4 to L5.  The examiner 
indicated that the effects on usual daily activities ranged from 
"none" to "prevents," and that most effects were characterized 
as "severe."  The examiner noted that the Veteran's wife had to 
help a lot with day to day activity and that he reported having 
severe limitation of sexual activity due to low back pain and 
observed that because he was in a wheel chair and could only 
stand briefly due to his severe pain, the spine examination could 
not be completed.  

The Board notes that the November 2009 VA examiner did not review 
the Veteran's claims file before conducting the examination or 
writing the report.  However, a subsequent VA examination report, 
dated in June 2010, reflects that the claims file had been 
reviewed, and incorporated the findings of the November 2009 
examiner.  

In consideration of the entire record, the Board finds the 
Veteran's low back disability does not meet the criteria for a 
rating higher than the currently assigned 40 percent rating, 
under either version of the criteria for rating diseases and 
injuries of the spine.  

In this regard, the medical evidence reflects findings of 
functional loss due to pain, weakness and fatigability with 
severe limitation of motion of the lumbar spine or forward 
flexion of the thoracolumbar spine limited to less than 30 
degrees.  Nor do  the findings equate with more than favorable 
ankylosis of the lumbar spine or thoracolumbar spine either 
during flare ups or on basis functional loss due to pain.  

However, the record is negative for findings of unfavorable 
ankylosis of the thoracolumbar spine or intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  In fact, by the 
Veteran's own admission, he has only been prescribed bed rest on 
one occasion, and it was only for the duration of 2 days.  

Overall, the only evidence of record supporting the Veteran's 
claim for an increased rating is his own lay assertions and 
description of his symptomatology.  

The Board must assess the competency and credibility of lay 
statements regarding in-service or continuous postservice 
symptomatology.  As to this, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 
3.159(a)(1) and (2) defining, respectively, competent medical and 
lay evidence.  

Where the determinative issue involves causation or a diagnosis, 
there must be competent evidence and, generally, lay statements 
are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

However, lay evidence can be competent to establish a diagnosis 
when (1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), or (2) the layperson is 
reporting a contemporaneous medical diagnosis (but see Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical 
nature of evidence has been significantly diluted, as in the 
connection between a lay account of past medical information, and 
filtered through layman's sensibilities, such evidence is too 
attenuated and inherently unreliable to constitute medical 
evidence) or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, information simply recorded by a medical examiner and 
unenhanced by any additional medical comment, and thus not adding 
any medico-evidentiary value to the lay history through medical 
expertise, does not constitute competent medical evidence.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In the first circumstance, identification of a medical condition, 
there is a two-step analysis, the first is competence and the 
second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. 
Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 
336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be 
determined whether the disability is capable of lay observation, 
if so, then lay evidence thereof is not a medical determination 
requiring medical evidence; rather, it can be established by 
competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, 
then competent medical evidence is required.  

If lay evidence is competent, then the second step is to assess 
credibility by weighing the pertinent lay evidence against the 
other evidence-including in-service records documenting in-
service injury or disability, if any.  Robinson, Id.  

The credibility of lay statements may not be refuted solely by 
the absence of corroborating medical evidence, but this is a 
factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

Other factors are the lapse of time in recollecting events, prior 
conflicting statements, consistency with other statements and 
evidence, internal consistency, facial plausibility, bias, self- 
interest, the earliest time at which corroborating lay or medical 
evidence is first shown, and statements given during treatment 
(which are usually given greater probative weight, particularly 
if close in time to the onset thereof).  

Although the Veteran is deemed competent and credible to describe 
symptoms related to his lumbar spine pathology, to include severe 
pain radiating from the low back into the right hip and knee, 
immobility, weakness, cramping, fatigue, and muscle spasms in the 
low back, as these particular symptoms are capable of lay 
observation, he has not been shown to possess any training, 
expertise, or credentials in the field of medicine and is not 
competent to evaluate the nature and severity his service-
connected low back disorder.  

Accordingly, any lay statement presented as to the extent of his 
service-connected disability must be considered in light of the 
objective findings from the February 2003, January 2004, July 
2008, November 2009, and June 2010 VA examinations, which were 
based upon a detailed assessment of various diagnostic tests.  

Further, the Board has specifically considered the guidance of 
DeLuca, in order to determine whether an increased evaluation for 
the low back disability may be warranted.  

While recognizing that the Veteran has complaints of pain, 
weakness, and fatigability, and the record contains findings that 
the Veteran suffers from flare-ups and has tested positive for 
pain, fatigue, and lack of endurance under the DeLuca criteria, 
there is no showing of additional functional loss beyond that 
would support the assignment of a rating higher than 40 percent.  

Moreover, the Board finds that the service-connected back 
disability is not productive of an unusual or exceptional 
disability picture so as to obviate the application of the 
established rating criteria.  The musculoskeletal disability in 
this regard had been rated in the context of diagnostic criteria 
addressing functional limitation of the back and intervertebral 
disc syndrome.  

As noted, the matters involving a higher rate of compensation, 
including for a total rating based on individual unemployability 
by reason of service-connected disability remain to be decided 
following the completion of additional development.  

For all the foregoing reasons, the claim on appeal must be 
denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine in 
connection with the claim for increase.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

Finally, the Board has considered whether "staged" ratings are 
appropriate for the claim on appeal.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The record does not support assigning 
different percentage ratings for the service-connected disability 
on appeal during the period of the appeal.  



ORDER

A rating in excess of 40 percent for the service-connected 
residuals of a low back injury with degenerative changes is 
denied.  



REMAND

Where there is separate and distinct symptomatology of a single 
condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping with 
symptomatology of another condition, it may not receive a 
separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 
6 Vet. App. 259 (1994).  

In this regard, the Board notes that the Veteran is currently 
service-connected for the residuals of a low back injury with 
degenerative changes, and that pursuant to the rating schedule, 
associated neurologic abnormalities are to be separately 
evaluated.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1).  
 
As noted, the VA examination findings have included complaints of 
numbness, paresthesias, leg and foot weakness, falls, 
unsteadiness, and right leg pain and numbness.  

Specifically, during the July 2008 VA examination, the examiner 
observed an apparent decreased area of sensation in the right 
lateral lower leg, encompassing approximately 3.0cm by 8.0cm in 
size.  

Furthermore, in the November 2009 VA examination, the examiner 
noted that the Veteran's left hip flexor exhibited weakness on 
muscle testing, although muscle tone was found to be normal, and 
no muscle atrophy was present.  On sensory examination, pain, and 
light touch on the left side was noted as impaired.  Moreover, 
Lasegue's sign was noted as positive on both sides. 

Given these medical findings, along with the Veteran's 
complaints, the Board finds that additional medical examination 
is needed.  See 38 C.F.R. § 3.159(c)(4).  

Notably, the Veteran has intimated to various medical providers 
that he has been unemployed since 2003 primarily due to his low 
back pain.  

The Board must accordingly consider whether a claim has been 
raised for a total disability rating for individual 
unemployability due to service-connected disabilities.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 
Vet. App. 447 (2009).  

In this case, the Veteran submitted a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on Unemployability, 
received in October 2004, and that claim was denied in an RO 
rating decision issued in February 2005, during the course of the 
appeal before the Board.   

The Veteran has submitted various statements, as recently as July 
2010, asserting that his low back disability has markedly 
interfered with his employment status beyond that interference 
contemplated by his assigned rating, the Board must remand this 
matter to the RO for referral actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extraschedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).    

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to obtain  
information of any outstanding clinical 
records referable to treatment of the 
service-connected low back disability.  
Based his response, the RO request copies 
of all records from any identified health 
care provider that have not been provided 
for review.  

In addition, the RO should notify the 
Veteran that may submit additional evidence 
to support his remaining claims for 
increased compensation.  

2.  The RO should schedule the Veteran for 
a VA examination to determine the nature 
and severity of any neurological impairment 
of either lower extremity caused by the 
service-connected low back disability.  

Any necessary diagnostic tests should be 
completed.  The claims file should be 
provided to the examiner for review, and 
the examiner should note that it has been 
reviewed.  

The examiner should characterize his/her 
findings in terms of the applicable 
diagnostic codes.  The examiner should 
provide a complete rationale for any 
opinions expressed.  

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claims for separate evaluations for 
neurological impairments of either lower 
extremity due to the service-connected low 
back disability and for a TDIU rating in 
light of all the evidence of record.  See 
Martinak v. Nicholson, supra.  If any 
benefit sought on appeal remains denied, 
the RO should furnish a fully responsive 
Supplemental Statement of the Case to the 
Veteran and his representative and afford 
them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


